Citation Nr: 1219207	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the postoperative residuals of right elbow epicondylitis, including as secondary to service-connected residuals of laceration of the left thumb.  

2.  Entitlement to service connection for left elbow epicondylitis, including as secondary to service-connected residuals of laceration of the left thumb.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981, and had extensive additional service with the National Guard until November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of June 2005, June 2007, and June 2008 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, a Board personal hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

In a January 2011 decision, the Board remanded the issues of service connection for hearing loss, tinnitus, right elbow epicondylitis, and left elbow epicondylitis for further development of the evidence, including obtaining additional VA examinations.  This has been accomplished and the issues on appeal have been returned for appellate consideration.  

The issues of service connection for bilateral hearing loss and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of epicondylitis of either elbow were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of chronic epicondylitis of either elbow in the years after service.  

3.  Epicondylitis of either elbow is not caused by service.

4.  Epicondylitis of either elbow is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability, including residuals of a laceration of the left thumb.  


CONCLUSION OF LAW

1.  Postoperative epicondylitis of the right elbow was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

2.  Epicondylitis of the left elbow was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  August 2004 and April 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in April 2011.  38 C.F.R. § 3.159(c)(4) (2011). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, also referred to as secondary service connection.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disorder by a service-connected disability.   

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Elbow Epicondylitis

The Veteran contends that service connection is warranted for epicondylitis of each of his elbows.  He asserts that these disorders are the result of overuse syndrome that is the result of his service-connected left thumb disability.  It is noted that service connection has been established for the residuals of a laceration injury of the left thumb, rated 30 percent disabling.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a epicondylitis of either elbow were manifested during service.  In this regard, review of the Veteran's STRs shows no complaint or manifestation of disability of the right elbow while the Veteran was on active duty.  The Veteran has not claimed that he sustained an injury of either elbow while on active duty or that the disabilities had their onset during a period of ACDUTRA or INACDUTRA.  He testified that he first started experiencing symptoms of tennis elbow in 1993.  He did not relate these symptoms to any injury that occurred while he was active duty or during a period of ACDUTRA or INACDUTRA, including in 1993.  

The Board finds that the Veteran did not continuously manifest symptoms of chronic epicondylitis of either elbow in the years after service.  As noted, the Veteran testified that he first experienced symptoms of elbow pain in 1993, many years after his period of active duty service.  As such, there is no evidence, either lay or medical, that the disability of either elbow was manifested in the years after service.  Private treatment records show that in October 1994 the Veteran was seen for symptoms of pain around the right lateral epicondyle of the elbow.  He reported on the results of an injection he had been given in July 1994.  He stated that the pain had not improved with the injections.  The impression was recurrent lateral epicondylitis of the right elbow.  He was re-injected and his arm placed in a sling.  Additional records show that he received additional injections, casting, and, in December 1995, underwent surgery of the elbow.  A treatment record dated in May 1996 shows that the Veteran had symptoms of medial epicondylitis about the left elbow secondary to overuse due to the injury of the right elbow.  

The Board finds that epicondylitis of either elbow is not shown to have been caused by any in-service injury or disease, as there was in fact no in-service injury or disease that occurred to either elbow.  In this regard, the Veteran was afforded an examination by VA in November 2007.  His medical records were reviewed in connection with the examination.  The examiner noted that there was no mention of any problem with the elbows, and the medical records show it was officially noted that the right elbow disability occurred in 1994 when he was not in the military.  After review of the records, the examiner opined that it was more likely than not that the Veteran's current elbow problems are not due in any way to his active duty military service.  The reasons included that the Veteran did not manifest elbow pain during military service or until 1994.  

The Board finds that epicondylitis of either elbow is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability, including residuals of a laceration of the left thumb.  This is the Veteran's main contention and, to investigate the possibility, he was examined by VA pursuant to remand by the Board in April 2011.  The VA examiner was requested to render an opinion regarding whether any right or left elbow disability is the result of overuse syndrome resulting from the Veteran's service-connected thumb disability.  After review of the record, the VA examiner opined that the Veteran's bilateral elbow disability, including diagnosed epicondylitis is not the result of overuse syndrome resulting from the Veteran's left thumb disability.  The rationale for the opinion included that the Veteran had sustained the injury of the left thumb in about 1983; the Veteran was able to sustain employment and his status with the National Guard from 1983 until about 1995; the record contained little evidence of continuity of care from the mid-1980s to 1995; there was no evidence in the early treatment phases of the Veteran's elbow disabilities that suggested that the conditions were related to overuse; and there was no evidence that the left thumb laceration interfered with work during the 1980s and early 1990s.  The VA examiner reasoned that, had the thumb disability lead to the elbow disorders, they would have manifested much sooner than around 1995.  The VA examiner further reasoned that the Veteran had essentially no significant impairment of the right hand, and there was no evidence that the left thumb injury required him to use his right hand more than his left, particularly because the Veteran was noted to be right handed.  There was also no evidence that the Veteran engaged in activities that required repetitive motions of the right extremity.  The fact that the Veteran was able to maintain his military career for many years after sustaining the left thumb injury was telling as to his fitness for duty.  This plus the lack of continuity of care were the bases for the examiner's opinion that the Veteran's bilateral elbow disability, including diagnosed epicondylitis, is not the result of overuse syndrome resulting from (secondary to) the Veteran's left thumb disability.  

The record includes a medical opinion that the Veteran's left elbow disability is the result of overuse syndrome as a result of the Veteran's right elbow disability; however, there is no medical opinion that establishes that the right elbow disability is caused or aggravated by the service-connected left thumb disability for which service connection has been in effect for many years.  The claim on appeal turns on the question of whether there exists a medical relationship between current disability and the service-connected left thumb injury residuals.  This is a question of medical diagnosis and causation, which is within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The April 2011 VA examination report and opinion, which was supported by a review of the facts and history and rationale, weigh against the finding of secondary service connection.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral epicondylitis, and the 

claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the postoperative residuals of right elbow epicondylitis, including as secondary to service-connected residuals of laceration of the left thumb, is denied.  

Service connection for left elbow epicondylitis, including as secondary to service-connected residuals of laceration of the left thumb, is denied.  


REMAND

The Veteran has contended that he sustained significant acoustic trauma during service while working around tanks and other artillery as well as on the rifle range, both during active duty service and during Reserve service until 1997.  He contends that he currently has hearing loss and tinnitus, both which started in 1999.
  
The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  VA outpatient treatment records dated in October 2006 show diagnoses of bilateral sensorineural hearing loss and tinnitus.  Review of STRs shows that audiometric testing was conducted in January 1981, January 1985, February 1989, and May 1993, at which time bilateral hearing loss was diagnosed.

The Veteran had not been afforded an examination by VA to ascertain the current severity and etiology of any hearing loss.  In January 2011, the Board remanded the issues so that an examination could be performed.  A VA audiology examination was conducted in April 2011, at which time the Veteran reported a history of onset of symptoms of hearing loss and tinnitus after service in 1999.  The Veteran's last period of Reserve service was in November 1997.   The VA examiner in April 2011 was asked regarding the relationship between the Veteran's hearing loss and noise exposure during service, which included Reserve service until November 1997.  The Board notes that the VA examiner indicated a review of all the relevant records, including review of "all audiograms, including ones performed while on reserve duty"; however, in the rationale for the opinion, the VA examiner referenced that the audiograms compared were those of active service enlistment (January 24, 1981) and Reserve service (January 5, 1985).  

The April 2011 VA audiology opinion did not specifically mention the findings in subsequent Reserve service audiology examinations in February 1989 or May 1993.  This omission is significant because the May 1993 audiology examination not only shows a worsening of hearing loss parallel to the period of Reserve service from 1985 to 1997, but even reflects a worsening during the Reserve period of service so that by May 1993 the Veteran had threshold shifts in bilateral hearing loss that are of significance, see Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The degree of hearing loss measured during Reserve service in May 1993 even met the criteria for bilateral hearing loss disability "disability" for VA disability compensation purposes at 38 C.F.R. § 3.385 (2011), although such degree of severity was not required to be shown during service, and although the Veteran later gave a history of onset of hearing loss symptoms in 1999.  See 38 C.F.R. § 3.385 (defining hearing loss "disability" as when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater, or the thresholds for at least three of these frequencies are 26 decibels or greater, or speech recognition scores are less than 94 percent). 

While the VA examiner in April 2011 rendered an opinion regarding whether the hearing loss and tinnitus were related to the Veteran's period of active duty in 1981, it is unclear whether the VA examiner's opinion also extended to the noise exposure that occurred during Reserve service that extended until November 1997.  Thus, the opinion is inadequate, and the case must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The remaining issue on appeal, entitlement to TDIU, is inextricably intertwined with the issue of service connection for hearing loss and tinnitus; therefore, the issue of TDIU must be held in abeyance pending the development requested herein.  

Accordingly, the issues of service connection for hearing loss and tinnitus and entitlement to TDIU are REMANDED for the following action:

1.  The RO should request that the examiner who conducted the April 2011 examination provide addendum opinions regarding whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (probability of 50 percent or more) related to the acoustic trauma during service, including acoustic trauma during service in the Reserves.  As noted in the prior remand, the Veteran's exposure to acoustic trauma during service, including Reserve service until November 1997, should be assumed.  The VA examiner should review all audiometric testing, specifically including audiometric testing during Reserve service in February 1989 and May 1993, and indicate the significance of threshold shifts that had occurred by May 1993.  The VA examiner is also directed to note and discuss any significance of the Veteran's history of onset of hearing loss and tinnitus after service in 1999. 

If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner who should review the pertinent records in the claims folder and provide an opinion regarding whether the Veteran's currently demonstrated hearing loss and tinnitus are at least as likely as not (probability of 50 percent or more) related to acoustic trauma during service, including service in the reserves (until November 1997)?  Any such opinion should also note all audiometric testing during Reserve service, including in February 1989 and May 1993, and to note and discuss any significance of the Veteran's history of onset of hearing loss and tinnitus after service in 1999.

2.  The RO should then readjudicate the claims for service connection for hearing loss, service connection for tinnitus, and TDIU.  If any issue remains denied, the RO should issue an appropriate supplemental statement of the case as to all issues on appeal, and should afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


